Title: To John Adams from Henry Knox, 4 September 1779
From: Knox, Henry
To: Adams, John


     
      Dear Sir
      West Point Hudsons River 4h Sept 1779
     
     To the numerous congratulations which you have received on your safe arrival in America, permit me to add my tribute, and to felicitate you on your safe return to your Family, friends and Country, and event which I am certain gives you true pleasure and happiness, whatever motives produc’d it, Whether Faction, Ambition, or—as I am a very bad Statesman—true policy in order to procure proper information of the politics of Europe.
     Thank Heaven and the ability and Industry of some-body The State of Europe appears to be such as will in proper time effectually confirm That Peace, Liberty and Safety which America has been so long sighing for.
     If it is your design to pass through Camp to Congress I pray you to make me so happy as to take up your residence with me for the time you shall be in Camp.
     
      I am Dear sir with great Respect and Affection Your Humble Servt.
      H Knox
     
    